*344OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 22, 1967. In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Referee to whom the issues were referred for hearing and report and the respondent submits opposition to said motion.
The Referee sustained all five charges set forth in the petition alleging, inter alia, violations of the respondent’s duties as an escrow agent; the respondent’s failure to maintain an escrow account and his commingling of escrow and personal funds; neglect of the respondent’s duties and responsibilities as an attorney; and the respondent’s failure to communicate with certain of his clients.
After reviewing all of the evidence, we are in agreement with the Referee. The respondent is guilty of the charges of professional misconduct. The petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we have taken into consideration the personal problems the respondent was experiencing during the period covered by these charges. We are also cognizant of the fact that the respondent has relocated to Maine, where he is not licensed to practice law. Accordingly, the respondent is suspended from the practice of law for a period of two years, commencing September 1, 1980, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and Mangano, JJ., concur.